Title: To George Washington from George Eimbeck, 15 February 1792
From: Eimbeck, George
To: Washington, George



May it Please Your Excellency
Savannah [Ga.] 15th Feby 1792

I Am Under the Disagreeable Necessity of Informing your Excellency that Fort Wayne is in A very Defenceless Situation having Neither Men Nor Amunition and as I have Frequently made Application to the Goverment of the State of Georgia without Redress.
Humbly beg your Excellency to Honor me with your Orders Respecting the Business—your Honor will Please Send Orders for A Flag Staff and that the Fort may be Put in Proper Order—am with all Respect Your Exellencies Most Humble Servant

George Eimbeck

